*896Determination of the Police Commissioner of the City of New York, dated February 17, 1972, dismissing petitioner from his position as patrolman in the New York City Police Department, unanimously modified, on the law and in the exercise of discretion, so as to mitigate the punishment from dismissal to suspension, without pay, for a period of two years from the date of his challenged dismissal by the Commissioner, and as so modified, confirmed, without costs and without disbursements. We find, on the record, that the charges against petitioner were supported by substantial evidence and that respondent was justified in taking disciplinary action against petitioner. However, in our opinion the ultimate punishment of dismissal was unduly harsh and severe. Accordingly, under all the circumstances of this case, a suspension for a period of two years would be sufficiently severe and would serve the purpose of an adequate sanction. Concur — Stevens, P. J., Markewich, Nunez, Murphy and Steuer, JJ.